Citation Nr: 0733303	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-28 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Whether there was clear and unmistakable error (CUE) in a 
February 17, 1970, rating decision establishing service 
connection for the residuals of a shell fragment wound to the 
lower back and assigning a zero percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April 2003 and 
September 2006 by the New York, New York, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  Although in 
correspondence dated in February 2006 the veteran's service 
representative stated a remand was required to address a 
pending appeal for the PTSD issue from a June 1982 rating 
decision, the Board finds no merit to this argument.  A 
review of the record shows the veteran's authorized 
representative properly withdrew an appeal as to this issue 
by correspondence dated in November 1983.  See 38 C.F.R. 
§ 19.125 (1983).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran's service-connected PTSD is manifested by no 
more than an occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood and chronic sleep impairment.

3.  In an unappealed February 17, 1970, rating decision the 
RO established service connection for the residuals of a 
shell fragment wound to the lower back and assigned a zero 
percent rating.

4.  The record does not establish that the correct facts, as 
they were known at the time, were not before the RO or that 
the RO incorrectly applied the statutory or regulatory 
provisions at the time such that the outcome of the claim 
would have been manifestly different but for the error.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

2.  The February 17, 1970, rating decision establishing 
service connection for the residuals of a shell fragment 
wound to the lower back and assigned a zero percent rating 
was not clearly and unmistakably erroneous and is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in October 2002 and August 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his increased 
rating claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that he send in any evidence in his possession that 
would support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The VCAA is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Increased Rating Claim
Factual Background

Service records show the veteran served as a rifleman in the 
Republic of Vietnam and received medals and awards including 
the Purple Heart and the Republic of Vietnam Cross of 
Gallantry.  Records show he was wounded during hostile action 
in June 1969 by a piece of shrapnel to the right lower back 
area.  A VA examination in May 1982 included a diagnosis of 
PTSD.  Based on this information, the RO, in June 1982 
awarded service connection for PTSD and assigned a 10 percent 
rating.  Although he initially appealed his decision, he 
withdrew his appeal through his representative in November 
1983.

VA medical records show the veteran attended an individual 
therapy session in October 2002 and an intake assessment was 
initiated.  A November 2002 report included a global 
assessment of functioning (GAF) score of 45 without 
additional comment.  

In a December 2002 statement the veteran stated he was 
experiencing problems associated with his service in Vietnam.  
He reported he had thoughts about Vietnam every day.

On VA examination in December 2002 the veteran reported he 
had been employed as an airline baggage handler for 23 years 
and had been married for 29 years.  He stated he had a good 
relationship with his two adult daughters.  The examiner 
noted he was casually dressed and displayed good grooming and 
hygiene.  He was cooperative during the evaluation, but it 
was apparent he was highly anxious and he stuttered and was 
quite fidgety.  He was alert and oriented times four and did 
not display any obvious defects in thinking or memory.  His 
speech was logical and focused at all times.  It was noted 
that he appeared to be chronically dysphoric, but able to 
function at a relatively high level as he was competent at 
work and maintained good relationships with family members.  
He described himself as irritable, but not destructive or 
violent.  He denied any compulsions and the examiner noted he 
did not appear to experience true anxiety or panic attacks.  
He described waking up frequently from sleep and complained 
of problems with concentration and forgetting details at 
work.  The examiner stated he did not display any gross 
deficits in short-term or long-term memory.  There was no 
history of suicidality or homicidality.  A diagnosis of 
chronic PTSD was provided and a GAF score of 68 was assigned 
which was defined as a mild impairment of functioning.  

The examiner noted it appeared the veteran continued to have 
recurrent intrusive memories and much unresolved baggage from 
Vietnam, but was functioning relatively well in much of his 
life and was able to maintain gainful employment without 
problems.  It was noted his only significant symptoms were 
chronic anxiety and dysphoric mood.  

A January 2003 VA Vietnam Veterans Readjustment Program 
intake evaluation report noted symptoms of PTSD including 
sleep disturbance, nightmares, flailing in his sleep, social 
isolation, anxiety, depression, difficulty remembering 
important details of traumatic events, hypervigilance, and 
intrusive memories of war experiences.  The examiner stated 
the veteran was cooperative and oriented to person, place, 
and time.  There was no evidence of hallucination, delusions, 
looseness of associations, or flight of ideas.  His mood was 
mildly depressed and his affect was congruent.  He admitted 
to fleeting suicidal impulses, but denied any plan or intent.  
A diagnosis of combat-related PTSD and a GAF score of 49 were 
provided.  It was noted that psychological testing and a 
structured clinical interview revealed a chronic and 
persistent pattern of moderate distress that impacted the 
veteran's daily life.  

VA treatment records dated in August 2003 noted the veteran 
continued to struggle with intrusive memories of his military 
experiences, sleeplessness, nightmares, depression, survivor 
guilt, and anxiety.  A GAF score of 55 was provided. 
Subsequent treatment notes indicated he was mildly depressed.  
In his July 2004 substantive appeal the veteran stated he was 
experiencing extreme problems at work coping with his PTSD 
symptoms of chronic anxiety, sweating, stress, and dealing 
with others.  He complained of short-term memory problems and 
described problems he had associated with a work-related 
transfer to another airport.  He stated, in essence, that he 
was disturbed by working at the Boston airport associated 
with the September 11, 2001, terrorist attacks.

On VA examination in August 2006 the veteran reported 
symptoms of PTSD including sleep disturbance, nightmares, 
social isolation, anxiety, depression, difficulty recalling 
details of traumatic events, hypervigilance, and intrusive 
memories.  The examiner noted the veteran was well groomed 
and described his mood as quiet.  He reported feeling down.  
His speech was of normal volume, but he appeared to stutter 
at times.  He denied suicide ideation other than in the 
distant past and denied any desire to harm others.  His 
thoughts were logical and coherent without evidence of 
paranoia or delusional content.  He complained of occasional 
difficulty with concentration.  The examiner noted his memory 
appeared to be intact.  The veteran stated he had experienced 
panic attacks while driving on the turnpike and when seeing 
soldiers walking through the airport.  He reported he had 
continued problems with intrusive memories, nightmares, 
flashbacks, and irritability.  The diagnosis was chronic 
PTSD.  A GAF score of 61 was provided.  

The examiner noted the veteran had continued significant PTSD 
symptoms including nightmares, hypervigilance, guilt, 
intrusive memories, flashbacks, avoidance of reminders of 
traumatic events, anxiety in crowded places, discomfort in 
confined spaces, panic attacks, and hurt and anger about the 
treatment of soldiers returning from Vietnam.  It was noted 
he had been able to maintain employment for 27 years, but 
that his daily life was affected by the disorder.  His 
relationship with his family and his feelings of irritability 
were noted to have been improved by treatment.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  .  
38 C.F.R. § 4.126(a) (2007).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  




General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2007).  The Court has held that GAF scale scores reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

Global Assessment of Functioning Scale
70 - 
61
Mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.
60 - 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50 - 
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
See 38 C.F.R. § 4.130 (2006) (the nomenclature employed in 
the schedule is based upon the DSM-IV, which includes the GAF 
scale).  

Based upon the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  The 
veteran is shown to be functioning at a high level with long-
term employment and good family relationships.  Although the 
record includes medical reports with GAF scores indicative of 
a greater functional impairment, the Board finds the 
examination findings of the December 2002 and August 2006 VA 
examiners to be more persuasive.  The opinions of these 
examiners are shown to have been based upon comprehensive 
examinations of the veteran and review of the medical 
evidence of record.  

There is no probative evidence of a more severe disability 
with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, or difficulty in establishing and 
maintaining effective work and social relationships.  The 
August 2006 VA examiner specifically noted the veteran's 
memory appeared to be intact.  Therefore, the Board finds a 
rating in excess of 30 percent is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, the veteran has made no 
claims indicative of any unusual or exceptional circumstances 
in his case.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


CUE Claim

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (2007).  The essence of 
a claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or 'failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  The Court has 
also held that a breach of a duty to assist cannot form the 
basis for a claim of CUE.  Hazan v. Gober, 10 Vet. App. 511 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (failure to 
fulfill duty to assist cannot be basis for CUE even when 
medical record that RO erroneously failed to obtain later 
formed basis for award of service connection when RO obtained 
record). 

In this case, the veteran's service representative asserted 
in an August 2006 statement that the February 1970 was 
erroneous in not assigned a 20 percent rating under the 
criteria of diagnostic code 5320 for the shell fragment wound 
scar of the low back.  It was asserted, in essence, that the 
evidence had demonstrated residuals of debridement.

The evidence of record at the time of the February 17, 1970, 
rating decision included service medical records showing that 
in June 1969, the veteran sustained a small penetrating wound 
in the area of the right lower back.  Records show the wound 
was debrided and a fragment was removed, and the veteran 
returned to duty days later .  An October 1969 separation 
examination revealed a three-inch right lower quadrant scar.  
VA examination in January 1970 revealed a two-inch by three-
eighths inch scar to the mid right lumbar area that was well 
healed and asymptomatic.  It was noted the veteran reported 
his wound had become infected but eventually healed.  X-rays 
revealed no evidence of foreign body or bony injury.  The 
diagnoses included residuals of shrapnel wound of the right 
lower back with scar.  

VA regulations applicable at the time of the February 17, 
1970, rating decision provided that a slight muscle injury 
disability evaluation required that the original injury 
should have been a simple wound of muscle without 
debridement, infection, or effects of laceration.  The 
service department record should have reflected a wound of 
slight severity, of relatively brief treatment and return to 
duty, of healing with good functional results, no consistent 
complaint of cardinal symptoms of muscle injury, or painful 
residuals.  The injury should have been a minimum scar with 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus.  There should have been no significant 
impairment of function and no retained metallic fragments.  
38 C.F.R. § 4.56(a) (1969).
 
For a moderate disability evaluation, the original injury 
should have been a through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment.  There should have been an 
absence of explosive effect of high velocity missile, of 
residuals of debridement, or of prolonged infection.  There 
should have been a service department record or other 
evidence of hospitalization in service for treatment of the 
wound.  The file should have reflected a consistent complaint 
from first examination forward of one or more of the cardinal 
symptoms of muscle wounds, particularly fatigue and fatigue-
pain after moderate use, affecting the particular functions 
controlled by the injured muscles.  The entrance and (if 
present) exit scars should have been linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue.  There should have been 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus and of definite weakness or 
fatigue.  38 C.F.R. § 4.56(b) (1969).

5320
Group XX
Rating

Function: Postural support of body; 
extension and lateral movements of spine.


Spinal muscles: Sacrospinalis (erector 
spinae and its prolongations in thoracic 
and cervical regions).


Cervical and Thoracic Region:


Severe
40

Moderately Severe
20

Moderate
10

Slight
0

Lumbar Region:


Severe
60

Moderately Severe
40

Moderate
20

Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5320 (1969).

Based upon the evidence existing at the time of the 
unappealed February 17, 1970, rating decision, the Board 
finds the record does not establish that the correct facts, 
as they were known at the time, were not before the RO or 
that the RO incorrectly applied the statutory or regulatory 
provisions at the time such that the outcome of the claim 
would have been manifestly different but for the error.  The 
evidence of record existing at the time of that decision was 
more indicative of a slight muscle disability.  The veteran 
is shown to have been briefly treated and returned to duty.  
There was a minimal scar with no evidence of retained 
metallic fragments.  The evidence did not demonstrate a 
through and through or deep penetrating wound nor any 
residuals of debridement or prolonged infection.  Therefore, 
the appeal as to CUE in the February 17, 1970, rating 
decision must be denied.  The preponderance of the evidence 
is against the claim.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.

The February 1970 rating decision establishing service 
connection for the residuals of a shell fragment wound to the 
lower back and assigning a zero percent rating was not 
clearly and unmistakably erroneous; the appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


